Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US 3157902 A to Hardwick (“Hardwick”).
Hardwick discloses:
Regarding claim 17: 
a pan portion (e.g., liner 28) comprising a bottom wall (e.g., bottom wall 30) and a sidewall (e.g., walls 38 and 40) (e.g., Fig. 1-2 and col 1-2), 
wherein the bottom wall is flat and continuous (e.g., Fig. 1-2 and col 1-2), 
wherein the sidewall extends directly upward from the perimeter of the bottom wall and terminates in an open upper rim (e.g., brim 42) (e.g., Fig. 1-2 and col 1-2), 
wherein the sidewall comprises a first side (e.g., first end 32) located on an opposite side of the pan from a second side (e.g., second end 34), the first side having a height shorter than a height of the second side (e.g., Fig. 1-2 and col 1-2), 

wherein the first and second planes intersect at an acute angle (e.g., Fig. 1-2 and col 1-2); and 
a support member (e.g., tray 10) for receiving the bottom wall of the pan, such that when the pan rests on the support member, the first plane is parallel to the surface on which the support member rests on (e.g., Fig. 1-2 and col 1-2);
wherein the support member comprises a lip (e.g., flange 26) configured to support the second side of the sidewall, adjacent to the bottom wall of the pan (e.g., Fig. 1-2 and col 1-2); and
Regarding claim 18: the support member defines a slanted surface (e.g., bottom wall 12) for receiving the bottom wall of the pan (e.g., Fig. 1-2 and col 1-2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hardwick in view of US 3110921 A to Conner (“Conner”).
Hardwick discloses substantially all of the features of the claimed invention as set forth above.
Hardwick does not explicitly disclose the support member comprises a wire frame structure (as recited in claim 20).
However, Conner discloses:
Regarding claim 20: the support member comprises a wire frame structure (e.g., means for supporting the tray assembly comprising wire 42) (e.g., Fig. 1-2 and col 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Hardwick as suggested and taught by Conner in order to provide a paint roller tray assembly which is economical to manufacture and assemble.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10251403. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the patent are substantially the same and the claimed .
Allowable Subject Matter
Claims 1-16 would be allowable if the double patenting rejection set forth in this Office action is overcome.
Response to Amendment
The amendment of 04/23/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments.  The remarks then acknowledge the allowable subject matter indicated above and previously.
The remarks then address the previous rejections under 35 U.S.C. 102.  The remarks note that the flange 26 of Hardwick was identified as corresponding to the claimed lip and then reproduce Fig. 1-2 of Hardwick.  The remarks then assert that, as evident from the figures, Hardwick does not disclose a support member for receiving the bottom wall of the pan, such that when the pan rests on the support member, the first plane is parallel to the surface on which the support member rests on wherein the support member comprises a lip configured to support the second side of the sidewall, adjacent to the bottom wall of the pan and state that Applicant respectfully requests withdrawal of the § 102 rejections.  However, Hardwick discloses a support member for receiving the bottom wall of the pan, such that when the pan rests on the support member, the first plane is parallel to the surface on which the support member rests on wherein the support member comprises a lip configured to support the second side of the sidewall, adjacent to the bottom wall of the pan as indicated above.
The remarks then address the previous rejection of claim 20 under 35 U.S.C. 103 and assert that Connor does not cure the asserted deficiencies of Hardwick with respect to claim 17, which claim 20 
The remarks next note that claims 1-20 were rejected on the ground of nonstatutory double patenting as allegedly unpatentable over claims 1-11 of U.S. Patent No. 10251403 and state that, without acquiescing to the propriety of the rejection and in the interest of advancing prosecution, Applicant will consider filing a terminal disclaimer upon a determination of final allowable claims.  Applicant’s statement regarding the double patenting and potential terminal disclaimer is acknowledged.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        April 28, 2021